Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  130508-9 & (65)                                                                                     Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  ENVIRONMENTAL DISPOSAL                                                                              Robert P. Young, Jr.
  SYSTEMS, INC.,                                                                                      Stephen J. Markman,
                                                                                                                     Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 130508-9
                                                                   COA: 256671;256820
                                                                   Ingham CC: 03-000968-AZ
  HAROLD R. FITCH, STEVEN E.

  CHESTER, and DEPARTMENT 

  OF ENVIRONMENTAL QUALITY, 

            Defendants-Appellants,
  and
  SUNOCO PARTNERS MARKETING &
  TERMINALS, L.P., 

           Defendant-Appellee, 

  and
  POLICEMEN & FIREMAN RETIREMENT
  SYSTEM BOARD OF TRUSTEES,

             Intervening Plaintiff-Amicus 

             Curiae. 

  _________________________________________/

         On order of the Court, the motion to file brief amicus curiae is GRANTED. The
  application for leave to appeal the November 1, 2005 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2006                        _________________________________________
         s0522                                                                Clerk